— Appeal from a judgment of the Court of Claims awarding $182,000, with interest, for the permanent appropriation of a parcel of the claimant’s real estate. The claimant had acquired the land for the purpose of a residential development; a development map had been approved by the Nassau County Planning Commission. The Court of Claims allowed $10,320 per acre or $3,360 per building lot. There was the usual disparity between the testimony of the claimant’s expert and that of the State’s expert as to the value of the land appropriated. The Court of Claims chose a figure approximately midway between the figures given by the two experts. We see no reason to disturb the judgment of the Court of Claims. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ..